DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 5/11/2021 which was in response to the office action mailed on 12/11/2020 (hereinafter the prior office action).
Claim(s) 1-12 is/are pending. 
Claim(s) 1-8 is/are amended.
Claim(s) 10-12 is/are new.
Claim(s) 1, 5, 7-8 and 10 is/are independent.
Applicant’s amendments have addressed and overcome prior Claim objection(s) except for the one(s) as outlined below.
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments, filed on 5/11/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 7 in “Remarks” that “regarding the UPS of Stich, the system voltage is never intentionally lowered as it is in the present application.” Further, Applicant specifies in Pg. 8 that “even if the bandcenter in Stich could be set as the upper edge, Stich fails to teach or even suggest that which is recited in the claim.” Further, Applicant alleges in Pg. 9 designate the bandcenter as the upper band edge voltage whereby the tap selector switches operate in set increments to reduce the applied voltage to a level that is between the redesignated bandcenter and the lower band edge," as expressly required by independent claim 1.” Finally, Applicant alleges in Pg. 10 that “Nowhere is it disclosed, however, and the examiner does not point to any place, that the upper edge limit is temporarily set, either at the previous bandcenter value or otherwise.” 

Examiner respectfully disagrees because Stich teaches tap changes involving temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper edge such that the applied voltage is between the nominal line voltage, now the upper edge, and the lower band edge voltage, which result in a redesignated bandcenter (Col. 10 Lines 10-55). Because Stich teaches the temporary setting of limits, Stich thus teaches, and does not teach away from, the redesignating of the bandcenter.



Further, applicant mentions in Pg. 11 in “Remarks” that “First, Stich does not disclose a voltage reduction mode as claimed in claim 5.” Further, Applicant elaborates in Pg. 11 that “Stich seeks to maintain the voltage and does not disclose a voltage reduction mode. Rohatyn fails to compensate for this deficiency in Stich.”

Examiner respectfully disagrees because Stich teaches the voltage reduction mode because Stich teaches monitoring while lowering voltage, i.e. voltage reduction (Col. 6 Lines 64-67, Col. 8 Lines 13-37).



Further, applicant mentions in Pg. 12 in “Remarks” that “The examiner has failed to provide explicit reasoning or analysis as to why a skilled artisan would specifically seek to monitor the var flow during a voltage reduction mode, as required by the claim.”

Examiner respectfully disagrees because Stich and Rohatyn, being analogous art have been appropriately combined, with the secondary art of Rohatyn teaching that which Stich does not. Stich teaches monitoring while in voltage reduction mode (Col. 6 Lines 64-67, Col. 8 Lines 13-37), while Rohatyn teaches monitoring the var flow (Col. 10 Lines 10-25). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 12-13 in “Remarks” that “First, nowhere in Stich is it disclosed that a bandcenter is shifted and, moreover, nowhere is it disclosed that the bandcenter 

Examiner respectfully disagrees because Stich teaches linearly shifting the bandcenter down. This is because Stich discloses temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper or lower edge such that the applied voltage is between the nominal line voltage, now the upper or lower edge, and the lower or upper band edge voltage (Col. 10 Lines 10-55). It is Rohatyn, and not Stich that discloses the var flow 16 (Col. 7 Lines 60-67, Col. 10 Lines 10-25). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 13 in “Remarks” that “the examiner has failed to provide explicit reasoning or analysis as to why a skilled artisan would specifically seek to linearly shift the bandcenter down, as allegedly disclosed in Stich, based on the amount of leading vars.”

Examiner respectfully disagrees because Stich and Rohatyn, being analogous art have been appropriately combined, with the secondary art of Rohatyn teaching that which Stich does not. Stich teaches linearly shifting (Col. 10 Lines 10-55), while Rohatyn teaches the var flow (Col. 7 Lines 60-67, Col. 10 Lines 10-25). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 14-15 in “Remarks” that “nowhere in Rohatyn, including the passage cited by the examiner, is a reverse power condition disclosed, i.e., where power is flowing in the reverse direction from the load to the source. For example, even if the current collectors are "mutually displaced i80 degrees on the circumference of the coil surface," as disclosed at column 8, lines 14-18 in Rohatyn, it does necessarily follow that power is flowing from the load to the source. In addition, assuming arguendo the current collector position does indicate a reverse power condition, Rohatyn does not anywhere disclose the two claimed reverse 

Examiner respectfully disagrees because Rohatyn teaches the reverse mode and distributed, i.e. normal, mode. This is because Rohatyn discloses reverse tap polarity and normal polarity are used based on position reached by collectors, which determine the reverse or normal tap change polarities (Fig. 1, Col. 8 Lines 49-64).



Further, applicant mentions in Pg. 15 in “Remarks” that “Stich also does not disclose automatically detecting a reverse power mode.”

Examiner respectfully disagrees because Rohatyn teaches automatically detecting the operating mode of a LTC/VR controller during periods of reverse power flow in a power distribution system as claimed. This is because Rohatyn dislcoses that automatic control is performed based on collector position, where automatic control involves normal or reverse mode (Fig. 1, Col. 7 Line 60 – Col. 8 Line 48), thus the system automatically detects the operating mode, where the control controls load tap change (LTC) and voltage regulation (VR).



Further, applicant mentions in Pg. 15 in “Remarks” that “nowhere in Stich, including the passaged cited by the examiner, i.e., column 10, lines 10-55, is it disclosed that the load voltage is measured before and after the tap change and that the difference between the two measurement is stored, e.g., as a tap delta voltage. The examiner broadly points to a lengthy passage in Stich as teaching this requirement but fails to explain with any specificity how the requirements of the claim language are met. Applicant provided an explanation of the cited Stich passage above regarding claim 1 and incorporates that explanation here. Applicant, further respectfully maintains that Stich does not disclose the measuring step as required by claim 8. Stich further does not disclose both a distributed generation mode and a reverse regulate mode”

Examiner respectfully disagrees because Stich teaches the tap delta change. This is because Stich discloses that tap change is measured (Col. 10 Lines 10-55), where measuring of tap change involves measuring before and after and storing the difference as the tap delta voltage. Further, Stich teaches the modes because Stich discloses tap change implemented based on programmable limits (Col. 8 Lines 53-65, Col. 10 Lines 10-55) and programmable limits include voltage changes greater than, less than, or equal to set values (Fig. 3).


Claim Objections
Claim(s) 5 and 8 is/are objected to because of the following informalities:  
Claim 5 recites “var” or “vars” in a total of three instances, and the first instance should be “volt-ampere reactive (var)”.
Claim 8 recites the term “LTC/VR” in three instances, and the first instance of the term in Line 1 of Claim 8 should be “load tap changing or voltage controller (LTC/VR)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4, 6 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
More specifically, claims 4 and 6 “the bandcenter is midway between the upper and lower band edge voltages”. There seems to be no description in the Applicant’s disclosure that the bandcenter is midway between the upper and lower band edge voltages.
Claim 12 recites “wherein the set value is approximately one-half of the tap delta voltage”. There seems to be no description in the Applicant’s disclosure that the set value is set to approximately one-half of the tap delta voltage. [see also the 112(b) rejection below]


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 7 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 5 recite(s) the term “the var flow”. There is insufficient antecedent basis for this limitation in the claim(s). For examining purposes the term is being interpreted as “a var flow”.

Claim(s) 1 and 7 recite(s) the term “more accurately reducing”. This term seems to be vague and its meaning or metes and bounds is not understandable. This is because it is unclear what “more accurately” encompasses as a limitation. For examining purposes, the term has been interpreted to mean “reducing”. Applicant may amend the claim by removing “more accurately”; or by any other appropriate correction.

Claim 12 recites the term “approximately one-half of the tap delta voltage”. This term seems to be vague and its meaning or metes and bounds is not understandable. This is because it is unclear what “approximately one-half” encompasses as a limitation. For examining purposes, the term has been interpreted to mean any value less than the tap delta voltage. Applicant may amend the claim by removing “approximately”; or by any other appropriate correction. [see also the 112(a) rejection above]

The rest of the claim(s) 2-4 and 11 depend(s) upon the above rejected claim(s) 1, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, and thus are also rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Note: if claim 11 was meant to be dependent upon claim 10, this rejection would still apply, because claim 10 already recites a controller controlling the voltage transforming device to modify the voltage in accordance with the re-designated bandcenter.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art from Para. 3-5 of Applicant’s Specification (hereinafter “Aapa”) in view of Stich et al. (U.S. Pat. No. 5,602,462) (hereinafter “Stich”).

Regarding claim 1, Aapa teaches a system for more accurately reducing applied voltages (Para. 3 - - voltage lowered, i.e. applied voltages are reduced)

comprising: a power distribution system, the distribution system including a power generator and a load, the power generator delivering an applied voltage at a predetermined level to the load; (Para. 3-4 - - power generator delivering voltage at predefined value to load, i.e. voltage at a predetermined level is applied to the load)

one ore more of a load tap changing (LTC) transformer and a voltage regulator, the one or more LTC transformer and voltage regulator including tap selector switches, the tap selector switches selectively engaging a contact to lower the applied voltage, the tap selector switches reducing the applied voltage in set increments; (Para. 3 - - LTC transformers with tap selector switches lowering points of contact to lower voltage, where tap selector switches selectively engage contacts in set increments; Para. 3-4 - - power generator delivering voltage at predefined value to load, i.e. voltage at a predetermined level is applied to the load)

a LTC controller configured to control the operation of the tap selector switches, (Para. 3 - - LTC controllers used to control operation of tap selector switches)


But Aapa does not explicitly teach the LTC controller establishing an upper band edge voltage, a lower band edge voltage, and a bandcenter that is between the upper and lower band edge voltages, the LTC controller further configured to maintain the applied voltage between the upper and lower band edge voltages via the operation of the tap selector switches,
wherein the LTC controller is further configured to temporarily disable the upper band edge voltage and temporarily designate the bandcenter as the upper band edge voltage whereby the tap selector switches operate in set increments to reduce the applied voltage to a level that is between the redesignated bandcenter and the lower band edge voltage.

Stich teaches the LTC controller establishing an upper band edge voltage, a lower band edge voltage, and a bandcenter that is between the upper and lower band edge voltages, the LTC controller further configured to maintain the applied voltage between the upper and lower band edge voltages via the operation of the tap selector switches, (Fig. 3 - - upper band voltages and lower band voltages are established, where a bandcenter is between the upper and lower band voltages, where CBEMA curves are used to keep voltages between upper and lower band voltages via tap selector switches)

wherein the LTC controller is further configured to temporarily disable the upper band edge voltage and temporarily designate the bandcenter as the upper band edge voltage whereby the tap selector switches operate in set increments to reduce the applied voltage to a level that is between the redesignated bandcenter and the lower band edge voltage. 15(Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper edge such that the applied voltage is between the nominal line voltage, now the upper edge, and the lower band edge voltage)

Aapa and Stich are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Aapa, by incorporating the above limitation(s) as taught by Stich.

One of ordinary skill in the art would have been motivated to do this modification in order to maintain output voltage within desired range, as suggested by Stich (Col. 3 Lines 47-62).



Regarding claim 2, the combination of Aapa and Stich teaches all the limitations of the base claim(s) as outlined above.
Stich further teaches that the LTC controller is configured to disable the lower band edge voltage and temporarily designate the bandcenter as the lower band edge voltage whereby the tap selector switches operate in set increments to increase the applied voltage to a level that is between the redesignated bandcenter and the upper band edge voltage. (Col. 10 Lines 10-55 - - temporary setting of lower edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the lower edge such that the applied voltage is between the nominal line voltage, now the lower edge, and the upper band edge voltage; also see related Claim Objection)



Regarding claim 3, the combination of Aapa and Stich teaches all the limitations of the base claim(s) as outlined above.
Stich further teaches that the LTC controller is a controller incorporating a microprocessor and memory. (Col. 8 Lines 53-65 - - microprocessor and memory used)



Regarding claim 4, the combination of Aapa and Stich teaches all the limitations of the base claim(s) as outlined above.
Stich further teaches that the bandcenter is midway between the upper and lower band edge voltages and the microprocessor calculates the upper band edge voltage using the formula (bandcenter + bandwidth/2) and calculates the lower band edge voltage using the formula (bandcenter-bandwidth/2). (Fig. 3 - - nominal line voltage is halfway between upper and lower limits, thus the upper edge is at bandcenter + bandwidth/2, and the lower edge is at bandcenter – bandwidth/2)



Regarding claim 7, Aapa teaches a system for more accurately reducing applied voltages (Para. 3 - - voltage lowered, i.e. applied voltages are reduced)

comprising: a power distribution system including switches for selectively lowering or raising the applied voltage; (Para. 3 - - LTC transformers with tap selector switches lowering points of contact to lower voltage)


But Aapa does not explicitly teach a microprocessor configured to control the operation of the switches, the microprocessor establishing upper and lower band edge voltages, and a bandcenter that is between the upper and lower band edge voltages, the microprocessor functioning to keep the applied voltage between the upper and lower band edge voltages via the operation of the switches; 
the microprocessor functioning to disable the upper band edge voltage and designating the bandcenter as the upper band edge voltage whereby the switches operate in set increments to reduce the applied voltage to a level that is between the redesignated bandcenter and the lower band edge voltage.17

However, Stich teaches a microprocessor configured to control the operation of the switches, the microprocessor establishing upper and lower band edge voltages, and a bandcenter that is between the upper and lower band edge voltages, the microprocessor functioning to keep the applied voltage between the upper and lower band edge voltages via the operation of the switches; (Fig. 3, Col. 8 Lines 53-65 - - upper band voltages and lower band voltages are established, where a bandcenter is between the upper and lower band voltages, where CBEMA curves are used to keep voltages between upper and lower band voltages via tap selector switches, and microprocessor and memory used)

the microprocessor functioning to disable the upper band edge voltage and designating the bandcenter as the upper band edge voltage whereby the switches operate in set increments to reduce the applied voltage to a level that is between the redesignated bandcenter and the lower (Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper edge such that the applied voltage is between the nominal line voltage, now the upper edge, and the lower band edge voltage)

Aapa and Stich are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Aapa, by incorporating the above limitation(s) as taught by Stich.

One of ordinary skill in the art would have been motivated to do this modification in order to maintain output voltage within desired range, as suggested by Stich (Col. 3 Lines 47-62).



Regarding claim 10, Aapa teaches a power distribution system comprising: a power source generating an output voltage (Para. 3-4 - - power generator delivering voltage at predefined value to load, i.e. voltage at a predetermined level is applied to the load)

…a voltage transforming device electrically connected to said power source and operable to control one or more aspects of the output voltage; (Para. 3-4 - - voltage transforming devices are operable to control aspects of output voltage)

a controller in communication with said voltage transforming device, (Para. 3 - - controllers are used to control voltage transforming devices)


But Aapa does not explicitly teach generating an output voltage having a designated upper band edge, a lower band edge and a bandcenter; 
…wherein said controller is operable to disable the upper band edge of the output voltage and redesignate the bandcenter as a new upper band edge or, alternatively, disable the lower band edge of the output voltage and redesignate the bandcenter as a new lower band edge.

However, Stich teaches generating an output voltage having a designated upper band edge, a lower band edge and a bandcenter; (Fig. 3, Col. 8 Lines 53-65 - - controller controls voltage and stores voltage ranges comprising upper and lower band edge voltages and nominal line voltage, i.e. bandcenter)

…wherein said controller is operable to disable the upper band edge of the output voltage and redesignate the bandcenter as a new upper band edge or, alternatively, disable the lower band edge of the output voltage and redesignate the bandcenter as a new lower band edge. (Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper edge such that the applied voltage is between the nominal line voltage, now the upper edge, and the lower band edge voltage)



Regarding claim 11, the combination of Aapa and Stich teaches all the limitations of the base claim(s) as outlined above.
Stich further teaches wherein said controller provides a control signal to said voltage transforming device to modify said output voltage in accordance with the re-designated bandcenter. (Fig. 1 - - controller 38 is used; Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper edge such that the applied voltage is between the nominal line voltage, now the upper edge, and the lower band edge voltage; also see related 112(d) rejection)



Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich in view of Rohatyn (U.S. Pat. No. 4,672,298) (hereinafter Rohatyn).

Regarding claim 5, Stich teaches a method for varying voltage with a power distribution system, (Para. 3 - - voltage lowered, i.e. applied voltages are reduced)

(Fig. 3, Col. 8 Lines 53-65 - - controller controls voltage and stores voltage ranges comprising upper and lower band edge voltages, nominal line voltage, i.e. bandcenter, and bandwidth as shown)

the method including the steps of: monitoring by way of the controller…while in a voltage reduction mode; (Col. 6 Lines 64-67, Col. 8 Lines 13-37 - - monitoring performed and lowering voltage, i.e. voltage reduction mode)

…linearly shifting the bandcenter down…; (Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper or lower edge such that the applied voltage is between the nominal line voltage, now the upper or lower edge, and the lower or upper band edge voltage)

operating the controller to maintain the voltage within upper and lowerband edge voltages. (Fig. 3, Col. 8 Lines 53-65 - - controller controls voltage and stores voltage ranges as shown)


But Stich does not explicitly teach monitoring…the var flow
determining by way of the controller when the var flow is leading and when such a determination is made…based on the amount of leading vars;

However, Rohatyn teaches monitoring…the var flow (Col. 10 Lines 10-25 - - reactive power sensor used to sense reactive, i.e. var, power flow)

determining by way of the controller when the var flow is leading and when such a determination is made…based on the amount of leading vars; 16 (Col. 7 Lines 60-67 - - leading reactive power compensation performed, where compensation involves determining when the var flow is leading)

Stich and Rohatyn are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Stich, by incorporating the above limitation(s) as taught by Rohatyn.

One of ordinary skill in the art would have been motivated to do this modification in order to take into account reactance, as suggested by Rohatyn (Col. 4 Lines 7-13).



Regarding claim 6, the combination of Stich and Rohatyn teaches all the limitations of the base claim(s) as outlined above.
Rohatyn further teaches wherein the bandcenter is midway between the upper and lower band edge voltages and further including the step of: using the controller to determine when the var flow is lagging and when such a determination is made (Col. 5 Lines 58-67 - - lagging reactive power compensated upon determination of the lagging)

Stich further teaches linearly shifting the bandcenter up based on the var flow. (Col. 10 Lines 10-55 - - temporary setting of upper edge/limit, where the nominal line voltage, i.e. bandcenter, can be set as the upper or lower edge such that the applied voltage is between the nominal line voltage, now the upper or lower edge, and the lower or upper band edge voltage)

Stich and Rohatyn are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Stich, by incorporating the above limitation(s) as taught by Rohatyn.

Rohatyn (Col. 4 Lines 7-13).



Claim(s) 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatyn in view of Stich.

Regarding claim 8, Rohatyn teaches a method for automatically detecting the operating mode of a LTC/VR controller during periods of reverse power flow in a power distribution system, (Fig. 1, Col. 7 Line 60 – Col. 8 Line 48 - - automatic control is performed based on collector position, where automatic control involves normal or reverse mode, thus the system automatically detecting the operating mode, where the control controls load tap change (LTC) and voltage regulation (VR))

the method utilizing tapchanges for varying the applied voltage on the basis of tap changes and tap commands, (Fig. 1 - - positions of collectors determine tap changes for varying applied voltage, where collector positions translate to tap changes and tap commands)

the operating modes including a reverse regulate mode wherein the tap change commands are reversed and a distributed generation mode wherein the tap change commands operate normally, (Fig. 1, Col. 8 Lines 49-64 - - reverse tap polarity and normal polarity are used based on position reached by collectors, which determine the reverse or normal tap change polarities)


But Rohatyn does not explicitly teach the method including the steps of: measuring the load voltage within the power distribution system before and after a tap operation, storing the difference in the voltage load as a tap delta voltage; 
if the tap delta voltage is greater than a set value, maintaining the LTC/VR controller in the distributed generation mode; 
if the tap delta voltage is less than or equal to the set value for at least one or more consecutive tap operations, the LTC/VR controller is changed from distributed generation mode to reverse regulate mode.

However, Stich teaches the method including the steps of: measuring the load voltage within the power distribution system before and after a tap operation, storing the difference in the voltage load as a tap delta voltage; (Col. 10 Lines 10-55 - - tap change measured, where measuring of tap change involves measuring before and after and storing the difference as the tap delta voltage)

if the tap delta voltage is greater than a set value, maintaining the LTC/VR controller in the distributed generation mode; (Col. 8 Lines 53-65, Col. 10 Lines 10-55 - - tap change implemented based on programmable limits; Fig. 3 - - programmable limits include voltage changes greater than set values)

if the tap delta voltage is less than or equal to the set value for at least one or more consecutive tap operations, the LTC/VR controller is changed from distributed generation mode to reverse regulate mode. (Col. 8 Lines 53-65, Col. 10 Lines 10-55 - - tap change implemented based on programmable limits; Fig. 3 - - programmable limits include voltage changes less than or equal to set values)

Stich and Rohatyn are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Stich, by incorporating the above limitation(s) as taught by Rohatyn.

One of ordinary skill in the art would have been motivated to do this modification in order to maintain output voltage within desired range, as suggested by Stich (Col. 3 Lines 47-62).



Regarding claim 9, the combination of Rohatyn and Stich teaches all the limitations of the base claim(s) as outlined above.
Stich further teaches that the set value is 0.4 volts. (Fig. 3 - - threshold can be within a range of volts; Col. 25 Line 40 – Col. 26 Line 2 - - value is set between range including 0.4 volts)

Stich and Rohatyn are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Stich, by incorporating the above limitation(s) as taught by Rohatyn.

One of ordinary skill in the art would have been motivated to do this modification in order to maintain output voltage within desired range, as suggested by Stich (Col. 3 Lines 47-62).



Regarding claim 12, the combination of Rohatyn and Stich teaches all the limitations of the base claim(s) as outlined above.
(Col. 8 Lines 53-65, Col. 10 Lines 10-55 - - tap change implemented based on programmable limits; Fig. 3 - - programmable limits include voltage changes greater than set values; also, for the term “approximately one-half”, see related 112 rejections)

Stich and Rohatyn are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain voltage control using transformer tap switching. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Stich, by incorporating the above limitation(s) as taught by Rohatyn.

One of ordinary skill in the art would have been motivated to do this modification in order to maintain output voltage within desired range, as suggested by Stich (Col. 3 Lines 47-62).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119